Mr. Justice Hand delivered the opinion of the court: The appellee has made a motion to dismiss the appeal on the ground of want of jurisdiction, in this: that the amount claimed in the pleadings is not sufficient to give this court jurisdiction, and that the Appellate Court, from which the appeal is taken, has made no certificate of importance,—which motion was reserved. Section 8 of the Appellate Court act, (Hurd’s Stat. 1899, p. 525,) as amended in 1887, (Laws of 1887, p. 156,) provides: “That in all actions where there was no trial on an issue of fact in the lower court, appeals and writs of error shall lie from the Appellate Courts to the Supreme Court where the amount claimed in the pleadings exceed one thousand dollars ($1000).” This case having gone off on demurrer, we must look to the pleadings,—i. e., the bill,—to ascertain the amount claimed. The bill avers that the house and lot are of a value to exceed $1000, but that they brought only $400 at the master’s sale. Neither the total value of the house and lot nor the amount which they brought at the master’s sale is the amount claimed. In equity, the vendor who ' has given a contract for the sale of real estate, but who has not executed a deed to the purchaser, holds the legal title as a security for the payment of the purchase money, and the transaction will be considered in the nature of a conveyance to the purchaser, and a re-conveyance, by way of mortgage, to the vendor. The interest of the vendor in the premises sold is the amount of the unpaid purchase money. (Lewis v. Shearer, 189 Ill. 184.) In no event, therefore, would the appellant be entitled to have the appellee account to him or to the Rockford National Bank for an amount greater than the amount remaining unpaid upon said lot, as purchase money. The bill does not aver how much of the purchase money remained unpaid. From the pleadings we are therefore unable to determine the amount claimed by appellant, and as the pleadings do not show, as they must where there was no trial on an issue of fact in the lower court, that the amount claimed exceeds $1000, this court is without jurisdiction to entertain this appeal. The appeal will therefore be dismissed. Appeal dismissed.